Title: From George Washington to Henry Knox, 19 February 1793
From: Washington, George
To: Knox, Henry

 

Sir,
Philadelphia February 19th 1793.

I have given due consideration to the papers annexed.
If the usage of the Army has been, that the Officer next in seniority has not only the right to fill the vacancy which is occasioned by death—Resignation—or dismission; but also (if adjudged worthy of promotion) to have his Commission dated at the time the said vacancy happened: And; as it appears that the resignation of Captn Mercer of the first Regiment did actually take place on the 26th of November 1790 (although for certain considerations his pay was continued until April following) and notice thereof was officially Receivd at the War Office on the 5th of January then next ensuing I can see no principle on which the Memorialists whose military existence as Captns did not take place until the 4th of March is founded; and therefore under the statement which is exhibited to me—do give it as my opinion that Captn Armstrong ought to take Rank of the Memorialists.

Go: Washington

